      Case: 1:19-cv-06953 Document #: 6 Filed: 10/22/19 Page 1 of 3 PageID #:43




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS,
                                EASTERN DIVISION


 LEE WIGOD, individually and on behalf of
 all other similarly situated,
                                                   Case No. 1:19-cv-06953
                        Plaintiff,

 v.

 CALLFIRE, INC., a Delaware corporation,

                       Defendant.


                                     NOTICE OF MOTION

         PLEASE TAKE NOTICE that on October 24, 2019, at 9:00 a.m., or as soon thereafter as

counsel may be heard, I shall appear before any judge sitting on the matter in the United States

District Court for the Northern District of Illinois, 219 S. Dearborn Street, Chicago, Illinois and

present Lori Wigod’s Motion to Stay Deposition and Production Pending Ruling on Motion to

Quash.



Dated: October 22, 2019                       Respectfully submitted,

                                              Lori Wigod,

                                              By: /s/ Steven L. Woodrow


                                              Marc E. McCallister
                                              mem@mccallisterlawgroup.com
                                              McCallister Law Group
                                              120 North LaSalle St., #2800
                                              Chicago, IL 60602
                                              (312) 345-0611

                                              Steven L. Woodrow
Case: 1:19-cv-06953 Document #: 6 Filed: 10/22/19 Page 2 of 3 PageID #:43




                                 swoodrow@woodrowpeluso.com
                                 Patrick H. Peluso
                                 ppeluso@woodrowpeluso.com
                                 Woodrow & Peluso, LLC
                                 3900 East Mexico Ave., Suite 300
                                 Denver, Colorado 80210
                                 Telephone: (720) 213-0675
                                 Facsimile: (303) 927-0809




                                                                            1
      Case: 1:19-cv-06953 Document #: 6 Filed: 10/22/19 Page 3 of 3 PageID #:43




                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on October 22, 2019, I served the above and
foregoing papers by causing such paper to be filed with the Court using the Court’s electronic
filing system, and I will send copies of such paper to all counsel of record via electronic mail.


                                              /s/ Steven L. Woodrow




                                                                                                    2
